Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 3/21/2022 in which claims 1-7, 9-10 are pending and claim 1 is amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, recites, “retrieving one or more sequential slices from the conveyor for one or more secondary interrogations”. While the specification details retrieving the slices for one or more secondary interrogations.   There is no mention that the slices are retrieved from the conveyor. Paragraph [0078] recites indexing the slices to a container and then the containers are handed off to a second instrument.  Paragraph [0083] details keeping the sections in a storage system for retrieval for secondary interrogations.  It does not appear that the Applicant has support for secondary processing of the slices from the conveyor. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 are rejected under 35 U.S.C. 103 as obvious over Bolles (U.S. Patent 5,746,855) view of Stephens et al. (U.S. Publication 2007/0141711), herein referred to as Stephens. 
As best understood, Bolles discloses a method of capturing and extracting sequential slices of an object from a microtome, the method comprising: 
extracting the sequential slicers of the object as each sequential slice is sliced from the object by a blade of the microtome by directing each sequential slice away from the microtome using a mechanism conveyance (application roller 26) that adheres the sequential slice to a conveyor (tape 20); 
indexing the sequential slices by adhering each sequential slice to the conveyor and advancing the conveyor 
(“As before, the cut out areas 56 are spaced a known distance apart such that the tape may be advanced exactly this amount between each section”; col. 3, lines 28-31) 
using a computer controlled motor as each sequential slice is adhered to the conveyor 
(“Toward this end the section saving device may ride upon a track or linear rails 80. After a section has been saved, the entire section saver is translated away from the optical axis of the microscope. This may be accomplished through the use of a manual or motorized transport mechanism 82. This mechanism may take the form of a motor which rotates a leadscrew. The rotation of the leadscrew draws the section saver away from the microtome, or pushes it back into position. In order for this sideways motion to occur, the application roller 26 must retract slightly to withdraw from the face of the tissue sample. This retraction is also preferably motorized“ col. 4, lines 16-41); and 
correlating each sequential slice to a known linear distance on the conveyor 
(“The tape may also have information storage capability, such as in the form of a magnetic oxide layer 60 along either side, or a transparent magnetic oxide layer 70 over all or a portion of the tape. This layer may be utilized to magnetically record analog or digital information such as the tissue sample type and number, the sectioning thickness and number, and any other useful information. This data may be utilized during a review of archived material to automatically search for a particular section.” Col. 4, lines 16-24)… The entire operation of the section saver may be controlled and coordinated by a process control software program via computer control such as controller 90. The software activates each of the motors within the section saver to the proper distance and in the proper order. This software program may reside in and be under the control of the same computer that controls the microscope and microtome. “ col, 4, lines 42-48).
To the extent that it can be argued that Bolles does not positively disclose correlating each sequential slice to a known linear distance.  Bolles discloses that “In this embodiment, the adhesive tape 52 is protected from the microtome blade by sandwiching it, either during or prior to the section capture, with a specially manufactured roll of non-adhesive tape 54 that has been cut out with open areas 56 precisely the same size as the surface of the tissue sample block. As before, the cut-out areas 56 are spaced a known distance apart such that the tape may be advanced exactly this amount between each section” (col. 3, lines 23-31).  Therefore, the distance between mounted slices is known.  Bolles also discloses that the tape may have information storage capabilities of recording sample type and number, sectioning thickness and “any other useful information.  This data may be utilized during a review or archived material to automatically search for a particular section.”   As the number of the sections are identified and the spacing between the sections is at a set spacing, inherently there is a correlation between the known sample and it’s position on the tape.  Therefore, Bolles discloses that the distance between slices is known and that the number of the slices is recorded.  To the extent that it can be argued that Bolles does not disclose “correlating each sequential slice to a known linear distance, it would have been obvious to one having ordinary skill in the art to have additionally recorded the exact linear position on the tape of the sample slice accounting for the number of the sample on the tape and the distance between samples to aid in the location of the sample at a future date, especially as Bolles discloses that the information set forth is not a closed list, as “any other useful information” can be recorded. 
Bolles also discloses storing of the slices such that the data pertaining to each slice is recorded and can be utilized during a review of the archived material, (col. 4, lines 16-24), but does not specifically disclose retrieving one or more sequential sections for one or more secondary interrogations: wherein the one or more secondary interrogations include any of: secondary staining, molecular analysis, sequencing, electron microscopy, or visual microscopy.  Attention is further directed to the Stephens process of cataloging tissue samples.  Stephens discloses that after the tissue is sectioned and placed on a slide, the slides “may be permanently labeled, sorted and transported in a group arranged by patient or case no. to the Pathologist for review and analysis. At this point, the Pathologist will determine whether imaging, additional staining, or signing out is the next step.” (paragraph [0020]).  As Bolles discloses that the data of the slices is stored and recorded for future review, and as shown by Stephens to be known that the slices might need further imaging or staining or analysis, it would have been obvious to one having ordinary skill in the art that the stored slices could have been revalued, analyzed or processed after storage or else there would be little value in storing the samples. 
In regards to claim 2, Bolles discloses wherein the conveyor is any of a mesh, a tape or a film (tape 20).
	In regards to claim 3, Bolles discloses wherein the conveyor is any of a mesh, a tape, or a film, and wherein each sequential slice is adhered to the conveyor before or after slicing (“The application roller 26 applies a pressure on the tape 20 forcing it in contact with the tissue sample block 18. The sample block is moved adjacent the stationary application roller 26 in order to affix the adhesive on tape 20 to the face of the entire tissue sample block. The tissue section is then cut off of the tissue sample block by the microtome blade 14” col. 4, lines 46-52).
In regards to claim 4 Bolles discloses wherein the conveyor (tape 20) applies direct manipulation of each sequential slice by mechanical motion (“The application roller 26 applies a pressure on the tape 20 forcing it in contact with the tissue sample block 18. The sample block is moved adjacent the stationary application roller 26 in order to affix the adhesive on tape 20 to the face of the entire tissue sample block. The tissue section is then cut off of the tissue sample block by the microtome blade 14” col. 4, lines 46-52). 
In regards to claim 5, Bolles discloses wherein the conveyor applies direct manipulation of each sequential slice by mechanical motion, the mechanical motion is generated by a computer controlled motor able to provide a reliable and constant amount of tension of movement as each sequential slice is sliced from the object. 
(The adhesive tape must be lifted with just the right timing and tension in order to retain the cut section on the tape, and without allowing the tape itself to get caught in the microtome blade. …In either case, and referring back to FIG. 1, the tape (or tapes) 20 are pulled off of the feed reel 22 (or reels) by the feed roller 24. The feed reel(s) 22 preferably includes a slip clutch or similar mechanism for drag in order to maintain a constant tension on the tape(s) 20” (col. 2, lines 2-5 and col. 3, lines 38-46).
In regards to claim 6, Bolles discloses wherein each slice is extracted by a constant tension applied to the conveyor (tape 20) which removes the sequential slice after slicing (feed reel(s) 22 preferably includes a slip clutch or similar mechanism for drag in order to maintain a constant tension on the tape(s) 20.” Col. 3, lines 38-46).
In regards to claim 7, Bolles discloses wherein each indexed sequential slice is stored for later use(take up reel 30; “When a tissue sample is completely sectioned or when a takeup reel is completely full, the reel is removed for storage” col. 3, lines 62-65).
In regards to claim 10, Bolles discloses further comprising: imaging one or more of the sequential slices (surface imaging microscope; SIM); and generating a model from the images of the one or more sequential slices (three-dimensional digital reconstruction; col. 1, lines 26-38).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bolles (U.S. Patent 5,746,855) in view of view of Stephens et al. (U.S. Publication 2007/0141711), herein referred to as Stephens and in further view of Toshiro et al. (JPH09304246), herein referred to as Toshiro and Ishida (JP2002-022626).
In regards to claim 9, Bolles discloses the claimed invention wherein the indexing the sequential slices further comprises: electrostatically charging the object; electrostatically charging an extractor opposite to the object; and wherein each sequential slice is attracted to the extractor as the sequential slice is being sliced from the object and adhered to the conveyor.  Attention is further directed to the Fujimoto apparatus for processing tissue slides.  Toshiro discloses another system for manufacturing thin section slide samples from an embedding block with a biological sample held in an embedding case. Toshiro discloses that a tape, thin-slicing auxillary member 203, can be used to transport the cut slice from the block by attaching to the surface of the solid sample 209 by coating the tape, member 203, with an adhesive or alternatively by charging the member (paragraph [0016]).  Toshiro therefore discloses that static charge may be used as a substitute attachment mechanism for attaching the tissue to the tape over providing an adhesive.  Toshiro does not disclose charging both the conveyor and the block of tissue.  Attention is also directed Ishida method for preparing biological samples.  Ishida discloses: “After being positively charged by the first charging device 21, the sample block 10 is transferred to the front of the guide roll 14 and set on the lower side of the traveling track of the carrier tape 2.A second charging device 22 is arranged above the sample block 10 with the carrier tape 2 interposed there between on the upper side of the traveling track of the carrier tape 2.
When the second charging device 22 is started with the running of the carrier tape 2 temporarily stopped, the carrier tape 2 is negatively charged and the carrier tape 2 is adsorbed on the upper surface of the sample block 10.
In this state, when the carrier tape 2 and the sample block 10 are sent out toward the cutter 23 in synchronization with each other, the surface layer portion of the sample block 10 is sliced by the cutter 23.
The cut out thin section sample 1 is adsorbed on the lower surface of the carrier tape 2 by the force of static electricity and recovered.” (paragraph [0020].
As Toshiro discloses that it is known that both tape adhesive and static charge can be utilized to transfer a tissue sample from a block to a tape or film and as taught by Ishida that it is known to change both the sample block and the tape with opposite polarities to create a stronger electrostatic force, it would have been obvious to one having ordinary skill in the art to have substitied an electro static charging mechanical on the Bolles tape rather than an adhesive as an alternative known means of transferring the sliced tissue from the sample block, especially as Bolles discloses that in the past, adhesion of the tape to the microtome blade has been a problem (Bolles col. 2, lines 1-8).

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. The Applicant’s contend that Bolles does not disclose correlating each sequential slice to a known linear distance.  As Bolles discloses the distance between each slice on the tape and the ability to record the tissue number and any other useful information. If Bolles does not explicitly disclose correlating each slice to a known distance, e.g. the distance between the slices, then the linear distance on the tape would be easily contemplated information, especially knowing the numbered slice and the constant distance between the slices, and further considering that Bolles discloses recording all pertinent information on the tape.  
The Applicant also discloses that Bolles doesn’t teach retrieving one of more slices from the conveyor.  As set forth above, it does not appear that the Applicant’s invention retrieves the slices from the conveyor either for secondary interrogations, but rather retrieves them from a storage facility.
The Applicant contends that Stephens does not disclose retrieving one or more slices from the conveyor for one or more secondary interrogations, as Stephens discloses that all the sections are mounted onto slides and stained in the same process fore being labeled and sorted and transported.  It is again noted that the Applicant does not have support for the one or more slices being retrieved from the conveyor, and rather from a storage facility.  Secondly, the claims state that “one ore more sequential slices” are being conveyed for the second interrogations, such that whether all the sections or just one section are being transferred for secondary interrogations would anticipate the claimed invention.  Lastly, the teachings of Stephens disclose that it is known that after processing the slices, that additional reviewing may be needed and as such would be obvious to send to the Pathologist for determination whether additional imaging, staining, or signing out is needed.  As Bolles already discloses storing the tissue samples for archived purposes for future viewing, it would have been obvious to have further examined the samples after they were secured to the tape by a Pathologist or other qualified individual. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724